Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1634
                        Lower Tribunal No. 19-3865
                           ________________


                          Carlos Mesa, et al.,
                                 Appellants,

                                     vs.

               Cuevas, Garcia & Torres, P.A., et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

      Garcia-Menocal Irias & Pastori, LLP, and Tomas A. Pastori, for
appellants.

      Wicker Smith O'Hara McCoy & Ford, P.A., and Jessica L. Gross, for
appellees.


Before EMAS, LINDSEY, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150 (Fla. 2019).




                                  2